Case: 09-2427    Document: 003110254656           Page: 1   Date Filed: 08/17/2010
               UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                                  August 13, 2010

                                              No. 09-2427


                                           CHAFIK SEBKI,
                                                       Petitioner

                                                   v.

                ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                          Respondent

                                        (B.I.A.-1: A098-496-669)

Present: VAN ANTWERPEN, Circuit Judge

             Motion filed by Petitioner to Place Record under Seal and to Remove Publicly-Available
             Electronic Posting of Related Orders and Opinions.

                                                               /s/ Taleah Grimmage
                                                               Case Manager (267)299-4251

                                            ORDER

The foregoing motion of Petitioner to place record under seal and to remove publicly-available
electronic posting of related orders and opinions is granted.


                                                               By the Court,

                                                               /s/ Franklin S. Van Antwerpen
                                                               Circuit Judge


Dated: August 17, 2010

trg/cc:      Elissa C. Steglich, Esq.
             Theodore C. Hirt, Esq.